PER CURIAM.
Nestor J. Caldera appeals the denial of unemployment benefits. For the following reason, we affirm.
Because the 20-day appeal period is jurisdictional, the Unemployment Appeals Commission properly dismissed the appeal as untimely. See § 443.151(4)(b)3, Fla. Stat. (1999) (referee’s decision is final unless within 20 days, the claimant seeks review by the Unemployment Appeals Commission); Fla. Admin. Code R. 38E-3.006 (“An application for review which is not filed within the time allowed by law shall be dismissed by the Commission for lack of jurisdiction.”).
AFFIRMED.